IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 299 WAL 2015
                                               :
                     Respondent                :
                                               :   Petition for Allowance of Appeal from
                                               :   the Unpublished Memorandum and
              v.                               :   Order of the Superior Court at No. 2019
                                               :   WDA 2013 exited July 24, 2015,
                                               :   affirming the Order of the Allegheny
RAYMONT WALKER,                                :   County Court of Common Pleas at No.
                                               :   CP-02-CR-0006204-2007 exited
                     Petitioner                :   November 25, 2013


                                         ORDER



PER CURIAM

       AND NOW, this 24th day of February, 2016, the Petition for Allowance of Appeal

is GRANTED on the issue of whether Petitioner’s sentence violates the prohibition

against mandatory life sentences for juvenile offenders announced by the Supreme

Court of the United States in Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455 (2012).

As a result of the recent holding by that Court that Miller must be applied retroactively

by the States, see Montgomery v. Louisiana, 2016 WL 280758 (U.S. Jan. 25, 2016), the

Superior Court’s order is VACATED, and the case is REMANDED for further

proceedings consistent with Montgomery.

       To the extent necessary, leave is to be granted to amend the post-conviction

petition to assert the jurisdictional provision of the Post Conviction Relief Act extending

to the recognition of constitutional rights by the Supreme Court of the United States

which it deems to be retroactive. See 42 Pa.C.S. § 9545(b)(1)(iii).

       Mr. Justice Eakin did not participate in the consideration or decision of this

matter.